Name: Commission Regulation (EEC) No 1781/86 of 9 June 1986 laying down certain detailed rules for authorizing the coupage with Spanish red wines of certain red wines of other Member States
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  food technology
 Date Published: nan

 No L 155/6 Official Journal of the European Communities 10 . 6 . 86 COMMISSION REGULATION (EEC) No 1781/86 of 9 June 1986 laying down certain detailed rules for authorizing the coupage with Spanish red wines of certain red wines of other Member States Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 479/86 of 25 February 1986 determining the exceptional cases in which coupage of red Spanish wines with red wines of the other Member States, derived from certain varieties of grape and originating in certain regions of the Commu ­ nity, shall be allowed ('), and in particular Article 1 (4) thereof, Whereas Article 125 (2) of the Act of Accession provides that, for the period from 1 March 1986 to 31 December 1989 , coupage of Spanish wines other than white table wines with wines of the other Member States is prohi ­ bited, save in exceptional cases to be determined ; whereas the exceptional cases were determined by Regulation (EEC) No 479/86 ; whereas the list of vine varieties in wine-growing zone A and the German part of wine ­ growing zone B, wines obtained from which may be blended with Spanish red wines, should accordingly be drawn up ; HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1989, red wines produced in wine ­ growing zone A or the German part of wine-growing zone B and obtained from the Blauer Trollinger, Blauer Portu ­ gieser, Blauer Spatburgunder and MÃ ¼ller-Rebe vine varie ­ ties may be blended with Spanish red wines in accordance with Article 1 (2) and (3) of Regulation (EEC) No 479/86 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 1 .